Citation Nr: 0907629	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  98-03 626A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The appellant had active military service from August 1963 to 
February 1964, and from May 1968 to July 1969.  During his 
second period of service, he spent eight months and eleven 
days in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 RO rating action in 
which the RO  denied service connection for PTSD.  The 
appellant filed a Notice of Disagreement (NOD) in February 
1996, and the RO issued a Statement of the Case (SOC) in May 
1997.  The appellant perfected his appeal by filing a VA Form 
9 (Appeal to the Board of Veterans' Appeals) in July 1997.

In his VA Form 9, the appellant requested a Board hearing at 
the RO.  He was duly scheduled to testify at such a hearing 
in October 2004, but he failed to appear for the scheduled 
hearing.

In February 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in an August 2008 supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The veteran has been diagnosed with PTSD associated with 
his claimed in-service stressors, to include exposure to 
mortar attacks while in Dong Ha, Vietnam.

3.  There is credible evidence verifying that the veteran was 
exposed to mortar attacks while in Dong Ha, Vietnam.
CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In view of the  favorable disposition of the veteran's claim 
for service connection for PTSD, the Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

The claims file reflects various diagnoses and assessments of 
PTSD, as reflected,  for example, in the VA outpatient 
treatment records; in the reports of VA examinations dated in 
May 1995, January 1999, and June 2008; and in private medical 
records from Dr. Cavanagh and Mr. Gumbs, a social worker.  

As mentioned in the Board's February 2006 remand, during the 
course of this appeal the veteran has claimed numerous 
stressors that are either not verified 
(e.g., "friendly fire" firefight on the base perimeter on an 
unspecified date with no casualties) or not verifiable (e.g., 
noncombat near-drowning incident in which the purported 
witness declined to sign a statement supporting the event).  
However, the veteran has three claimed stressors that the 
Board finds are reasonably verified by supporting 
evidence-specifically, statements from former service 
comrades ("buddy statements").

First, the appellant claims that he was frequently exposed to 
rocket and mortar fire while stationed at Dong Ha; this is 
corroborated by a March 1998 statement from veteran R.A.M. 
and an April 1998 statement from veteran R.G.  Second, the 
appellant claims that he was exposed to sniper fire while 
driving in convoy; this is verified by the veteran R.G.  
Finally, the appellant claims that he saw the body of a 
Vietnamese person hanging from a lamp-post; this is verified 
by the veteran R.A.M.  Both of these individuals have 
reported serving with the veteran in the 237th Maintenance 
Company (the unit records for which are, apparently, 
unavailable).  As there is no evidence that specifically 
contradicts any of these accounts, the Board finds that the 
occurrence of the aforementioned stressors are reasonably 
supported by the record.  See generally Pentecost v. 
Principi, 17 Vet App 257 (2003); see also Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

Having determined that the veteran has diagnoses of PTSD,  
that there is credible evidence corroborating at least three 
of his in-service stressors, the  Board remanded the claim in 
February 2006 for the RO to arrange to undergo VA psychiatric 
examination to obtain medical information as to whether any 
or all of the verified stressors are sufficient to support a 
diagnosis of PTSD.  This medical evidence was requested to 
ascertain whether the veteran actually meets the diagnostic 
criteria for PTSD, in accordance with 38 C.F.R. § 4.125, and 
whether there exists a link between any corroborated 
stressor(s) and the veteran's PTSD..  

The report of the June 2008 VA examination  arranged pursuant 
to the remand indicates the veteran reported the following 
stressors during his military service:  coming under mortar 
and rocket attack; an episode of friendly fire while on guard 
duty; a near-drowning episode; hearing that a friend was 
killed during a rocket attack; and hearing soldiers on the 
radio who had come under attack while in an M88 recovery 
vehicle.  The VA examiner determined that the veteran meets 
the criteria for a diagnosis of PTSD and opined that it 
appeared that the PTSD was caused by one or more of his 
service-related experiences (e.g. exposure to mortar attacks, 
feelings of helplessness when unable to help soldiers under 
attack while in the M88 recovery vehicle).  

Each disability for which a veteran seeks service connection 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
See 38 C.F.R. § 3.303(a) (2008),   38 U.S.C.A. § 1154 (West 
2002).  Further, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

As indicated above, here, the  lay statements provided by the 
veteran's former service comrades  provide credible evidence 
verifying the fact that, among other things,  the appellant's 
unit came under mortar attack while in Dong Ha.  Moreover, 
the  June 2008 VA examiner opined that the veteran met the 
diagnostic criteria for PTSD, and that such disability is  
linked to one or more of his in-service stressors, to include 
exposure to mortar attacks.  Under these circumstances,  the 
Board finds that, with resolution of all reasonable doubt  in 
favor of the veteran, the criteria for service connection for 
PTSD are met.  See 38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


